       Case 1:18-cr-00799-RWL Document 292 Filed 08/25/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        8/25/2021
                                               X
UNITED STATES OF AMERICA,
                                                       18-CR-799 (RWL)
                           Plaintiff,

             - against -                               ORDER OF DISMISSAL

LEI ZHOU

                           Defendant.
                                               X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

      Following his entry of a plea of guilty to the one-count Misdemeanor Information

for a violation of Title 21, United States Code, Section 844(a), the Court sentenced

Defendant Lei Zhou to time-served, payment of a mandatory $1,000 fine, and a one-day

term of pre-judgment probation pursuant to the Federal First Offender Act, 18 U.S.C. §

3607(a). The period of probation elapsed on August 5, 2021, without any violation of the

terms of probation on the record, and the fine was paid on August 6, 2021. At the

expiration of the term of probation, if the person has not violated a condition of his

probation, the court shall, without entering a judgment of conviction, dismiss the

proceedings against the person and discharge him from probation. 18 U.S.C. § 3607(a).

Accordingly, the Court DISMISSES all proceedings against Lei Zhou and discharges

him from probation without a judgment of conviction.

                                        SO ORDERED.



                                                  L
                                        ROBERT W. LEHRBURGER
                                        UNITED STATES MAGISTRATE JUDGE




                                           1
       Case 1:18-cr-00799-RWL Document 292 Filed 08/25/21 Page 2 of 2



Dated August 25, 2021
New York, New York




                                     2
